Opinion issued January 14, 2016




                                      In The

                                Court of Appeals
                                      For The

                           First District of Texas
                               ————————————
                                NO. 01-15-00477-CV
                               ———————————
                               LINH T. BUI, Appellant
                                        V.
                          TRADITION BANK, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-36996


                          MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss, representing that they have

settled this matter. They request that we grant their motion and dismiss the appeal

with each party to bear its own costs. See TEX. R. APP. P. 42.1(a)(2). No opinion

has issued. See id. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal, with costs taxed

against the party incurring same. See id. 42.1(a)(2).

                                  PER CURIAM
Panel consists of Justices Higley, Huddle, and Lloyd.




                                          2